Appeal from a judgment of the Supreme Court (Donohue, J.), entered April 6, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Board of Fa-role denying petitioner’s request for parole release.
In September 1987, petitioner was sentenced to 15 years to life in prison upon his conviction of murder in the second degree. In September 2005, he made his third appearance before the Board of Parole for parole release. At the conclusion of the hearing, his request was denied and he was ordered held for an ad*1163ditional 24 months. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised us that petitioner reappeared before the Board in September 2007 and that his request for parole release was denied. In view of this, the appeal must be dismissed as moot (see Matter of Rivers v New York State Bd. of Parole, 34 AD3d 954 [2006]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs